Citation Nr: 1637990	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-14 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative disk disease of the lumbar spine with spondylolisthesis.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted.

3.  Entitlement to service connection for degenerative disk disease of the lumbar spine with spondylolisthesis.

4.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1983. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the March 2010 rating decision, the RO declined to reopen the bilateral hearing loss claim and reopened the claim of service connection for back disability, but denied it on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

According to the substantive appeal and accompanying correspondence, the Veteran requested a Travel Board hearing.  The hearing was scheduled for February 2016; however, the Veteran withdrew his hearing request in January 2016.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2015).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.  

In the decision below, the Board grants the Veteran's claims to reopen service connection.  The claims for service connection for degenerative disk disease of the lumbar spine with spondylolisthesis, hearing loss and a compensable rating for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1990 rating decision denied service connection for bilateral hearing loss.  The appellant did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final.  

2.  The claims of service connection for bilateral hearing loss and spondylolisthesis with right sciatica were denied by the RO in March 2004 and August 2005; the August 2005 rating decision was not appealed; the decision is final. 

3.  Evidence received since the August 2005 rating decision raises a reasonable possibility of substantiating the underlying claim for service connection for bilateral hearing loss and therefore is material evidence. 

4.  Evidence received since the August 2005 rating decision raises a reasonable possibility of substantiating the underlying claim for service connection for a low back disability and therefore is material evidence. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received to reopen the Veteran's claim of service connection for degenerative disk disease of the lumbar spine with spondylolisthesis.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b). 

As the Board is reopening the claims for service connection for degenerative disk disease of the lumbar spine with spondylolisthesis and hearing loss, the claims to reopen is substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to this claim. Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Claim to Reopen

In a decision dated in September 1990, the RO denied service connection for bilateral hearing loss.  The Veteran was notified of the decision in October 1990.  It was noted that the February 1983 separation examination showed high frequency hearing loss at 6000 Hz bilaterally.  The Veteran failed to report for a scheduled examination and it was noted that service connection was denied as not shown.  The appellant did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final.  

Claims of service connection for bilateral hearing loss and spondylolisthesis with right sciatica were denied by the RO in March 2004 and August 2005.  Regarding the Veteran's claimed low back disability, the RO noted that no permanent residual or chronic disability subject to service connection is shown by the service treatment records of evidence following service.  It was further noted that there is a record of treatment in service for back pain and that a relationship between the Veteran's diagnosed L4-5 spondylolisthesis and military service was not shown.  Regarding the Veteran's bilateral hearing loss, the RO noted that the Veteran had not submitted new and material evidence since the prior October 1990 rating decision.  The Veteran did not appeal the August 2005 decision and it is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).  

In July 2009, the Veteran filed an informal claim, seeking to reopen the matters.  Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."

The Court of Appeals for Veterans Claims (Court) has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

The Veteran has submitted several items of evidence since the August 2005 adverse decision, including private treatment reports and various lay statements.  VA examination reports were also obtained in January and March 2010.  

According to the January 2010 VA Audiology examination report, the examiner opined that it is at least as likely as not that the Veteran's current hearing loss in the left ear is a result of noise exposure while in the service.  She also noted that right ear hearing loss is not due to military as preexisting high frequency hearing loss was noted at enlistment. 

According to the March 2010 statement, the Veteran reported that he has continued treatment for his back ever since service including times when he has self-medicated.  

Reviewing the evidence in its entirety, there is a sufficient evidentiary basis to reopen the Veteran's claims.  The newly-received VA Audiology examination reflects that the Veteran's hearing loss may be related to service.  The Veteran's statements also indicate a possibility of a chronic history of back pain.  Thus, evidence submitted since the RO's August 2005 decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims.  Therefore, new and material evidence has been received since the RO's August 2005 decision, and reopening the claims of service connection for hearing loss and a low back disability is warranted.  


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for degenerative disk disease of the lumbar spine with spondylolisthesis associated with radiculopathy of the right lower extremity is granted.

New and material evidence having been received, the application to reopen a claim for service connection for bilateral hearing loss is granted.


REMAND

GERD

The Veteran contends that a higher rating is warranted for his service-connected GERD.  The record supports that the Veteran's service-connected GERD may have worsened since his last VA examination; as such, a new VA examination is warranted.  The most recent VA examination in connection with the Veteran's service-connected GERD was conducted in January 2010.  The Veteran has reported that his GERD may have increased in severity since that time.  In particular, he stated that he had been prescribed more and stronger medication.  See March 2010 statement in support of claim.

When the evidence suggests that a disability has worsened since the veteran's last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Given the evidence of increased symptomatology, new VA examination is warranted to determine the current severity of the Veteran's GERD.

The Veteran was scheduled for another VA examination in March 2012; however, the Veteran failed to report.  It is unclear whether the Veteran was informed of the date and time of the examination.  The Veteran is hereby notified that it is his responsibility to cooperate in scheduling and attending the VA examination.  If he fails to attend a VA examination without good cause, the claim will be denied. 38 C.F.R. § 3.655 (a), (b).

Degenerative disk disease of the lumbar spine with spondylolisthesis

The Veteran contends that he has a current low back disability as a result of service.  According to the March 2010 VA Spine examination, the examiner opined that the Veteran's degenerative disk disease of the lumbar spine with spondylolisthesis and radiculopathy right lower extremity is not likely to be related to service.  He also noted that the Veteran as least as likely as not had lumbar strain in service, but according to communication form the RO, the Veteran's low back condition apparently resolved in service.  As stated above, the Veteran reported that he has continued treatment for his back ever since service including times when he has self-medicated.  The Board finds the March 2010 opinion to be of limited probative value, as it appears to be based on inaccurate facts and does not take into account the Veteran's reported medical history.

Given the inadequacy of the opinion, an addendum opinion should be obtained addressing whether the Veteran's current lumbar spine disabilities are related to service.


Hearing loss

Concerning the claimed hearing loss, the Veteran last had an examination for his hearing loss in January 2010.  On the authorized VA audiological evaluation in January 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
15
15
15
10
25

Speech audiometry revealed speech recognition ability of 94 percent on the right and 96 percent on the left.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Given that the only audiological findings of record were taken over 6 years ago and the fact that the hearing may have worsened the Board finds the claim should be remanded so that a new, comprehensive audiological examination can be afforded to determine if a current hearing loss disability, for VA purposes, is present. If so, the audiologist should opine as to if it is at least as likely as not that such a disorder had causal origins in service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Treatment records

The most recent VA treatment records associated with the claims file are dated in February 2012 from the Bay Pines VAMC.  Updated VA records dated from February 2012 to the present must be obtained and associated with the record.  
In addition as noted above, the Veteran is in receipt of SSA benefits.  Although the March 1997 SSA determination is of record, it reflects that there are additional associated medical records which have not been obtained.  The Board finds that the SSA records may be relevant to the claims being remanded on appeal, and a remand is necessary to request them.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all of the Veteran's pertinent VA treatment records, dated from February 2012 to the present. 

2.  Attempt to obtain the Veteran's complete SSA disability benefits file, including all associated medical records, and associate all records received with the claims file.  All attempts to procure the records should be documented in the file.  If the records cannot be obtained, any negative responses should be associated with the claims file, and the Veteran and his representative should be notified of unsuccessful attempts to obtain the records, in order to allow the Veteran the opportunity to obtain and submit those records for review. 

3.  Then, return the entire record to the March 2010 VA examiner in order to determine the nature and etiology of the Veteran's claimed low back disability.  

If the prior examiner is unavailable, all pertinent evidence of record should be provided to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the required opinion.

The examiner is asked to answer the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed low back disability, to include degenerative disk disease of the lumbar spine with spondylolisthesis and radiculopathy, was incurred during or is otherwise related to the Veteran's period of active service?  

Is it at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed arthritis manifested within one year of the Veteran's period of active service?  

The examiner should specifically address the Veteran's in-service complaints, diagnoses, and treatment regarding his spine.  The examiner is also asked to consider the Veterans contentions regarding treatment since service.

The examination report must include a complete rationale for all opinions expressed.  

3.  Then, schedule the Veteran for a VA examination to determine the current extent and severity of his service-connected gastroesophageal reflux disease.  Inform the Veteran that his failure to appear for the examination, without good cause timely shown, will result in his claim being denied, pursuant to 38 C.F.R. § 3.655 (a), (b).

Following completion of examination, the examiner should specifically comment regarding the presence (or absence) of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health; and/or persistently recurring epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain which is productive of considerable impairment of health.  

4.  Schedule the Veteran for a VA audiological examination to determine whether the Veteran has a current hearing loss disability, and if so, to determine the etiology of any present disability.  The entire claims file should be reviewed by the examiner.  

After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) that the current hearing loss disability is related to service.  The examiner should comment on the Veteran's testimony concerning the in service noise exposure and symptoms since service.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

5.  Then readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a Supplemental Statement of the Case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


